               USDC
            Case     SDNY
                 1:19-cr-00338-GHW  Document 18 Filed 07/18/19 Page 1 of 1
               DOCUMENT                      U.S. Department of Justice
   [Type text] ELECTRONICALLY FILED
               DOC #:                        United States Attorney
               DATE FILED: 7/18/2019         Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       July 17, 2019

   BY ECF
   The Honorable Gregory H. Woods
   United States District Judge                                   MEMORANDUM ENDORSED
   Southern District of New York
   500 Pearl Street
   New York, New York 10007

           Re: United States v. Kromah, et al., 19 Cr. 338 (GHW)

   Dear Judge Woods:

          At the initial conference in this case held June 19, 2019, Your Honor set a discovery
   schedule pursuant to which the Government would produce discovery on a rolling basis through
   July 19, 2019. The Government produced certain discovery to defense counsel on or about July
   1, 2019, and intends to make another production this week. Due to delays in obtaining and
   processing the material to be produced, however, the Government respectfully requests an
   extension until August 2, 2019, to complete its rolling production. The Government has conferred
   with counsel for the defendant, Connor McNamara, Esq., who does not object to this request.

           Additionally, pursuant to Federal Rule of Criminal Procedure 16, “[a]t any time the court
   may, for good cause, deny, restrict, or defer discovery or inspection, or grant other appropriate
   relief.” Fed. R. Crim. P. 16(d). The Government submits that good cause justifies the issuance of
   a protective order in this case given the nature and volume of information to be disclosed.
   Accordingly, the Government respectfully requests that the Court enter the attached proposed
   protective order, to which counsel for all appearing parties have consented. See Exhibit A.

                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney
Application granted. The Government may         Southern District of New York
complete its rolling production of discovery
by August 2, 2019. The Clerk of Court is     By: Jarrod L. Schaeffer
directed to terminate the motion pending at      Sagar K. Ravi
Dkt. No. 16.                                     Jarrod Schaeffer
                                                 Assistant United States Attorney
                                                 Tel: (212) 637-2195 / 2270
SO ORDERED.

Dated: July 18, 2019
New York, New York      ________________________________
                              GREGORY H. WOODS
                             United States District Judge
